 ATLANTIC FURNITURE PRODUCTS CO., INC.163Atlantic Furniture ProductsCo., Inc.andLocal75,United Fur-nitureWorkers ofAmerica,AFL-CIO.Case No. 5-CA-1935.March 8, 1962DECISION AND ORDEROn December 15, 1961, Trial Examiner W. Gerard Ryan issued hisIntermediate Report in the shove-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the IntermediateReport attached hereto.Thereafter the Respondent filed exceptionsto the Intermediate Report and a supporting brief.'Pursuant to the provisions of Section 3 (b) of the Act the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The Board has considered the Intermediate Report and the entirerecord in this case, including the exceptions and brief, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer.2ORDERThe Board adopts the Recommended Order of the Trial Examiner.'The Respondent's request for oral argument is hereby denied as in our opinion therecord,exceptions,and brief adequately present the positions of the parties.2In the absence of exceptions thereto, we adoptpro formathe finding of the TrialExaminer that Richard O. Martin was not a supervisor within the meaning of the Act.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThisproceeding,with all parties represented,was heard before W. Gerard Ryan,the duly designated Trial Examiner, at a hearing in Baltimore,Maryland, onOctober 10,11, and 12,1961.The issues presentedby thepleadingswere whetherAtlantic FurnitureProductsCo., Inc.,hereinreferredto as the Respondent, hadviolated Section 8(a)(1) and(3) of the Act.'TheRespondent'smotion to dismissthe complaint is disposed of in accordancewith thefindings and conclusions,infra.The GeneralCounsel and Respondent filed briefswhich have beenconsidered.Upon the entire record and from my observation of the witnesses,I hereby makethe following:FINDINGS AND CONCLUSIONS1.THE BUSINESSOF THE RESPONDENTAt all times hereinafter mentioned, Atlantic Furniture Products Co., Inc., is, andhas been at all times material herein, a Maryland corporation, operating a place of1During the hearing, James N. Phillips, general counsel for Maryland State Departmentof Employment Security, moved in writing to revoke asubpoena duces tecumserved byRespondent on the Maryland Department of Employment Security on the grounds thatdisclosure of such information would be contrary to State and Federal regulations anddeclinedfor such reasons to furnish such information. I denied the petition to revokebut during the hearing the subpena was not complied with.136 NLRB No. 18.641795-63-vol. 136--12 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDbusiness in Baltimore,Maryland,where it is engaged in the business of manufactur-ing furniture.During a representative period, Respondent,in the course and con-duct ofits business operations,received shipments at its place of business in Balti-more,Maryland, valuedin excessof $50,000, directly from pointslocated outsidethe State of Maryland.During the same period,Respondent shipped goods valuedin excessof $50,000 fromitsplace of business in Baltimore,Maryland, directly topoints located outside the State ofMaryland.The complaintalleged,the answeradmitted,and Ifind thatRespondent is, and has been at all time'smaterial herein,engaged in.commercewithin themeaning ofSection 2(6) of the Act.H. THE LABOR ORGANIZATION INVOLVEDThe complaint alleged, the answer admitted,and I find thatLocal 75, UnitedFurniture Workers ofAmerica, AFL-CIO,is a labor organization within the mean-ing of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe complaint alleged, the answer denied, and I find that in violation of Section8(a)(1) the Respondent interrogated its employees concerning union activities,threatened its employees with reprisals for union activity,and kept under surveillanceits employees going to attend a union meeting;and in violation of Section 8(a)(3)of the Act,discriminatorily discharged Richard O.Martin and Charles Williamsand thereafter refused to reinstate Martin to his former or substantially equivalentposition.My reasons follow.The Respondent interrogated its employees when Vice President Stanley Steinquestioned employee Richard O.Martin as to the employees who had signed unioncards when,according to the testimony of Richard Martin which I credit, Steinsaid the only way Martin could hold his job was to tell Stein who signed cards besidesMartin.The Respondent threatened its employees when Stein threatened to dischargeMartin as set forth above if Martin did not disclose the other employees who hadsigned cards;and when Foreman Donald Walsh told Martin on May 24, 1961, theday after Martin was discriminatorily discharged,according to Martin's testimony.which I credit, that". . .a lot more other people will be away from herelike you."[Emphasis supplied.]Respondent kept its employees under surveillance when Foreman Donald Walsh,according to Walsh's own testimony, parked his automobile in front of the union hallon May 24,1961, since he had heard there was to be a union meeting and hispurpose was to see who the employees were who were attending and why they wereattending the meeting.Respondent discriminatorily discharged Richard O.Martin on May 23, 1961,when,according to Martin's testimony which I credit, Vice President Stanley Steindischarged him for refusing to reveal the names of other employees who hadsigned union cards; and when, according to the testimony of Charles Williamswhich I credit, Foreman Donald Walsh discharged Williams on May 25,1961, be-cause Williams had attended the union meeting held on the previous evening.In arriving at the above findings and conclusion I have entirely disregarded thetestimony of employee Raymond K. Emerson called by General Counsel as Iconsider him to be wholly unreliable and unworthy of belief; any one of whichcharacteristics would be sufficient to discredit him. I do not credit any part of histestimony.The Respondent contended that Richard Martin was a supervisor and was dis-charged for cause and that Charles Williams was laid off with others for lack of work.Richard O.Martin was an employee within the meaning of the Act.The onlytestimony to the contrary was that by Stanley Stein who testified that Martin recom-mended hiring and firing.Martin testified that the hiring and firing related to oneindividual under the following circumstances.The janitor of the plant was absentbecause of illness. A man named Baker who lived near Martin happened to ask Mar-tin one evening if he knew of any vacancy at the plantMartin replied if he wanted toapply early in the morning for the temporary job of janitor he might be hired.Baker applied to Stein who hired him. Sometime later Martin complained to Steinthat Baker was not doing his work well.Martin did not recommend his dischargebut on the basis of Martin's statement,Stein discharged Baker.The fact that onoccasion extra help was needed to unload trucks and Stein or Foreman KobernickdirectedMartin to go out on the street to find men("floaters") for such casual laborand then directed them how to unload does not in my opinion constitute Martin, asupervisor within the meaning oftheAct.Martin did not attend meetings of ATLANTIC FURNITURE PRODUCTS CO., INC.165supervisors, did not haveannualsick leave as the supervisors did, and did notreceive bonuses as did the acknowledged supervisors. I accordingly find that Martinwas an employee and not a supervisor.The recordcontains testimonialand documentary evidence introduced by theRespondent to show that Martin was discharged for excessive lateness; and testi-monial evidence that Williams was laid off for lack of work.However, where as here "where an unlawfulreason isa motivating cause, thecoexistence of separate lawful reasons do not eliminate the unlawful aspect of theconduct." 2Ihave found that the unlawful motive in discharging Martin andWilliams was disclosed by the statements above set forth to them by Stein andWalsh when they were discharged according to Martin and Williams whom I credit.In my opinion the Respondent violated Section 8(a) (3) of the Act by discrimina-torily discharging Martin and Williams.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in section III, above, occurring inconnection with the operations of the Respondent described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, I shallrecommend that it cease and desist therefrom and that it take certain affirmativeaction which is necessary to effectuate the purposes of the Act.I shall recommend that the Respondent offer Richard 0. Martin immediate andfull reinstatement to his former or substantially equivalent position(The ChaseNational Bank of the City of New York, San Juan, Puerto Rico, Branch,65 NLRB827), without prejudice to his seniority or other rights or privileges, and that theRespondent make him and Charles Williams whole for any loss of pay they mayhave suffered as a result of the discrimination against them, by payment to eachof a sum of money equal to that which he normally would have earned from thedate of the discrimination against him to the date of the offer of reinstatement, lesshis net earnings(Crossett Lumber Company,8 NLRB 440, 497-498) during saidperiods, the payment to be computed on a quarterly basis in the manner establishedinN.L.R.B. v. Seven-Up Bottling Company of Miami, Inc.,344 U.S. 344. I shallrecommend also that the Respondent preserve and make available to the Board or itsagents, upon request, for examination and copying, all payroll records, social securitypayment records, timecards, personnel records and reports, and all other recordsnecessary to analyze the amounts of backpay due and the right to reinstatement underthe terms of these recommendations.In order to make effective the interdependent guarantees of Section 7 of the Act,I shall recommend further that the Respondent cease and desist from infringing inany manner upon the rights guaranteed in said section.N.L.R B. v. Express Pub-lishingCompany,312 U.S. 426;N.L.R.B. v. Entwistle Mfg. Co.,120 F. 2d 532(C.A.4).Upon the basis of the abovefindingsof fact and upon the entire record in thecase,I make the following:CONCLUSIONS OF LAW1.The Respondentis anemployer within themeaningof the Act.2.The Union is a labor organization within the meaning of Section 2(5) of theAct.3.By discharging Richard 0. Martin on or about May 23, 1961, and CharlesWilliams on May 25, 1961, the Respondent discriminated in regard to hire andtenure of employment of employees, thereby discouraging membership in labororganizations,and engagedin unfair labor practices within the meaning of Section8(a)(3) and (1) of the Act.4.By the foregoing conduct, by interrogatingitsemployeesconcerning theirunion activities, by threatening to discharge any employee who had joined theUnion, and by surveillance of employeesgoing to a union meeting,Respondentinterferedwith,restrained,and coerced its employees in the exercise of rightsguaranteedin Section7 of the Act, and therebyhas engaged in and is engaging inunfair labor practices within themeaning of Section 8(a)(1) of the Act.2 See, for example,N L R.B.v.Whitin Machine Works,204 F.2d.883, 885, (C.A. 1). 166DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.The aforesaid unfair labor practices are unfair labor practices within themeaningof Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, I recommend that Atlantic Furniture Products Co., Inc.,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in said Local 75, or in any other labor organizationof its employees, by discriminating in regard to hire or tenure of employment orany term or condition of employment, except to the extent permitted under Section8(a)(3) of the Act.i(b) Interrogating employees concerning their membership in the above-namedUnion, or any other labor organization, in a manner constituting interference, re-straint, or coercion in violation of Section 8(a)(1) of the Act.(c)Threatening employees with discharge or reprisals for engaging in unionactivities.(d) Engaging in surveillance of union activities.(e) In any other manner interfering with, restraining, or coercing employees inthe exercise of the rights guaranteed in Section 7 of the Act.2.Take the following affirmative action which is necessary to effectuate thepolicies of the Act:(a)Offer to Richard O. Martin immediate and full reinstatement to his formeror to a substantially equivalent position, without prejudice to his seniority or otherrights or privileges, and make him and Charles Williams whole for any loss of earn-ings they may have suffered as the result of discrimination against them in the man-ner set forth in the section entitled "The Remedy" of the Intermediate Report.(b) Preserve and, upon request, make available to the Board or its agents allpayroll and other records, as set forth in the section entitled "The Remedy" of theIntermediate Report.(c)Post in conspicuous places at its place of business in Baltimore, Maryland,including all places where notices to employees customarily are posted, copies ofthe notice attached hereto marked "Appendix." 3Copies of said notice, to befurnished by the Regional Director for the Fifth Region, shall, after being dulysigned by the Respondent's representative, be posted by it immediately upon receiptthereof, and maintained by it for a period of 60 consecutive days thereafter.Rea-sonable steps shall be taken by the Respondent to ensure that said notices are notaltered, defaced, or covered by any other material.(d)Notify said Regional Director, in writing, within 20 days from the receiptof this Intermediate Report, what steps the Respondent has taken to comply herewith-40In the event that this Recommended Order be adopted by the Board, the words "ADecision and Order" shall be substituted for the words "The Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order" shall be substituted for the words"Pursuant to a Decision and Order "4 In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the NationalLabor Rela-tions Act, we hereby notify our employees that:WE WILL NOTdiscourage membership in, or activity in behalf of,Local 75,United Furniture Workers of America,AFL-CIO,or any other labor organiza-tion of our employees,by discriminating in any manner in regard to hire ortenure of employment,or any term or condition thereof,except to the extentpermitted under Section 8(a) (3) of the Act.WE WILL offer Richard O.Martin immediate and full reinstatement to hisformer or substantially equivalent position,without prejudice to seniority or AL TATTI,INCORPORATED167other rights and privileges,and make him whole for any loss of pay sufferedas a result of our discrimination against him.WE WILL make whole Charles Williams for any loss of pay suffered as aresult of our discrimination against him.WE WILLNOT interrogate our employees concerning their union activities.WE WILL NOTthreaten employees with discharge or reprisals for engagingin union activity.WE WILL NOTengage in surveillance of union activities.WE WILL NOTin any other manner interferewith,restrain,or coerce ouremployees in the exercise of their right to self-organization,to form,join, orassist any labor organization,to join or assist the above-named Union, tobargain collectively through representatives of their own choosing,to engagein concerted activities for the purpose of collective bargainingor other mutualaid or protection,or to refrainfrom any orall such activities,except to theextentthatsuch rightmay be affected byan agreement requiring membershipin a labor organization as a condition of employment,as authorized in Section8(a) (3) of theNational Labor Relations Act.All our employeesare free to become or remain,or refrain from becoming orremaining,members ofthe above-named or any other labor organization.ATLANTICFURNITURE PRODUCTSCo., INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posited for 60days from the date hereof, andmust not bealtered, defaced, or covered by any othermaterial.Employees may communicatedirectly withthe Board's RegionalOffice (707 NorthCalvert Street,Baltimore2,Maryland; Telephone Number,Plaza2-8460) if theyhave any question concerning this notice or compliance with its provisions.Al Tatti,IncorporatedandInternational Association ofMa-chinists,AFL-CIO.Case No. 21-CA-4472.March 9, 1962DECISION AND ORDEROn December 29, 1961, Trial Examiner Eugene K. Kennedy is-sued his Intermediate Report herein, finding that the Respondent en-gaged in certain unfair labor practices and recommending that itcease and desist therefrom and take certain affirmative action, as setforth in the Intermediate Report attached hereto.Thereafter, theRespondent filed exceptions to the Intermediate Report and a support-ing brief, and the General Counsel filed a brief in support of theIntermediate Report.The Board has considered the Intermediate Report, the exceptionsand briefs, and the entire record.The Boardaffirmsthe Trial Ex-aminer'srulings and adopts his findings, conclusions, and recom-mendations, as modified herein.The complaint alleged that Respondent violated Section 8(a) (1),(3), and (5) by unlawfully interrogating and threatening its em-ployees over their interest in the Union, by discriminatorily discharg-ing employees Werner Berg and George Filbig, and by refusing torecognizethe Union as exclusive representative of its shop employees136 NLRB No. 17.